Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 1 of 11 PageID #: 2372



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


 DAMONIE EARL, LINDA RUGG,                  §
 ALESA BECK, TIMOTHY BLAKEY, JR.,           §
 STEPHANIE BLAKEY, MARISA                   §
 THOMPSON, MUHAMMAD MUDDASIR                §   Civil Action No. 19-cv-00507
 KHAN, ELIZABETH COOPER, JOHN               §
 ROGERS, VALERIE MORTZ-ROGERS,              §
 and LAKESHA GOGGINS, each                  §
 individually and on behalf of all others   §
 similarly situated,                        §
                                            §
       Plaintiffs,                          §
 v.                                         §
                                            §
 THE BOEING COMPANY, SOUTHWEST              §
 AIRLINES CO.,                              §
                                            §
       Defendants.                          §
                                            §



                       SUR-REPLY OF DEFENDANTS
            THE BOEING COMPANY AND SOUTHWEST AIRLINES CO.
                        TO BATHAEE DUNNE LLP’S
            MOTION TO DESIGNATE INTERIM LEAD CLASS COUNSEL
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 2 of 11 PageID #: 2373



                                                   TABLE OF CONTENTS

                                                                                                                                  Page


INTRODUCTION ......................................................................................................................... 1
          I.         An interim “lead” class counsel designation is unnecessary because there
                     are no competing lawsuits or plaintiffs. ................................................................. 1
          II.        An interim lead counsel designation is improper because it would interject
                     the Court into the attorney-client relationship. ...................................................... 3
          III.       Neither Bathaee Dunne nor any other firm has supported its adequacy to
                     serve as interim class counsel. ............................................................................... 5
CONCLUSION .............................................................................................................................. 5




                                                                    -i-
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 3 of 11 PageID #: 2374




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Gedalia v. Whole Foods Mkt. Servs., Inc.,
   2014 WL 4851977 (S.D. Tex. Sept. 29, 2014) ..........................................................................1

Statutes

28 U.S.C. § 2072(b) .........................................................................................................................4

Rules

Fed. R. Civ. Proc. 23 .............................................................................................................. passim

Other Authorities

Katherine Toomey, Law Firms Must Beware Risks in Nontraditional Financing,
   Law 360 (June 5, 2020) .............................................................................................................5




                                                                    -ii-
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 4 of 11 PageID #: 2375



                                        INTRODUCTION

       Bathaee Dunne LLP calls this a “canonical case” for interim lead counsel appointment, but

offers not even one precedent designating lead counsel for a single set of plaintiffs in a single class

action. This case should not be the first. Rule 23(g)(3)’s interim lead class counsel designation is

meant to allow coordination among overlapping or duplicative lawsuits or competing plaintiffs—

not to require the Court to sort out a dispute among multiple counsel purporting to share plaintiffs.

And the Court’s designating any form of interim “lead” counsel with no evidence that the named

Plaintiffs support the Court’s choice or even are aware of the dispute threatens their rights and the

finality of any judgment. Because this Rule 23(g)(3) request is unnecessary and inappropriate,

and Bathaee Dunne has not shown its adequacy as interim class counsel anyway, the Motion should

be denied.

I.     An interim “lead” class counsel designation is unnecessary because there are no
       competing lawsuits or plaintiffs.

       Bathaee Dunne insists this is a “canonical case” for a Rule 23(g)(3) appointment because

there are multiple firms purporting to represent the same named Plaintiffs. Reply 1, Doc. No. 120.

But it’s hard to be a canonical case for something that has apparently never been done before:

Bathaee Dunne offers zero precedent for an interim lead designation when a single law firm itself

seeks that designation in a single case filed by a single group of plaintiffs with multiple attorneys.

Rather, each of Bathaee Dunne’s cases involved multiple lawsuits or separately represented

plaintiffs competing for control. See Defendants’ Response 5, Doc. No. 108; accord Gedalia v.

Whole Foods Mkt. Servs., Inc., 2014 WL 4851977, at *2 (S.D. Tex. Sept. 29, 2014) (“In general,

courts have designated interim counsel only when multiple suits have been filed and multiple

plaintiffs’ attorneys are competing for designation.”).



                                                  1
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 5 of 11 PageID #: 2376



       Instead, Bathaee Dunne relies on its own novel gloss on the reference in Rule 23’s

commentary to “rivalry or uncertainty.” Reply 3. Bathaee Dunne further argues that this

interpretation of Rule 23’s scope is necessary to protect the interests of the putative class here. But

Bathaee Dunne offers no support from any commentary or case for concluding that Rule 23(g)(3)

allows courts to resolve internecine squabbling among law firms over basic questions of

representation of a single client or client group and allegations of attorney misconduct. Nor does

it explain why this Court’s appointment of interim class counsel is necessary to protect the interests

of the putative class, when it is within the power of plaintiffs themselves—and the professional

obligation of the competing counsel—to sort out these issues forthwith, and without this Court’s

intervention. And Bathaee Dunne has no response to the many cases recognizing that Rule

23(g)(3) is directed at the particular sort of rivalry and uncertainty that arises in class action

litigation that involves multiple “overlapping, duplicative, or competing suits,” not the

circumstances here. Manual for Complex Litigation (Fourth) § 21.11 (2004). 1

       Even under Bathaee Dunne’s novel interpretation of the commentary, there would be no

“rivalry” warranting this unprecedented relief. See Reply 3-4. None of the supposedly rival

counsel for named Plaintiffs actually oppose the (informal) leadership role that the Bathaee Dunne



1
  Bathaee Dunne’s apparent plan eventually to add “several new individual plaintiffs,” if
permitted, would not manufacture a “rivalry” as addressed in the Rule 23 commentary either.
Reply 4 n.3. There is no reason for the Court to speculate that adding more plaintiffs represented
by Bathaee Dunne—on top of the current double-digit roster—would create rivalry that cannot
be sorted out without preemptive judicial intervention. In any event, there is no basis—other
than seemingly lawyer-driven efforts to bolster Bathaee Dunne’s bid for an unnecessary
coronation by the Court—for adding plaintiffs. This case is months past the already-extended
March 31 joinder deadline, Second Am. Scheduling Order, Doc. No. 117 (June 3, 2020), which
Bathaee Dunne itself proposed not to extend when it requested a new scheduling order, Doc. No.
91-22 (May 12, 2020). Tactics aimed at lawyer-driven disputes should not be a basis for adding
parties or further altering the case schedule.

                                                  2
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 6 of 11 PageID #: 2377



partners assert they have always exercised in this case. See Bathaee Decl. ¶¶ 2-6, Doc. No. 99-1.

To the contrary, David Hecht and Andrew Lorin stated, in the response filed for Pierce Bainbridge,

that they “stand[] ready to assist [Pierce Bainbridge’s] former partners, with BD directing litigation

strategy, case management, and public relations.” Pierce Bainbridge Response 2, Doc. No. 110.

Indeed, Bathaee Dunne itself apparently entered into a Co-Counsel Agreement with Pierce

Bainbridge on March 10, 2020, that recognizes Bathaee Dunne’s leadership role without the need

for this Court’s involvement. Id. at 1-2. Thus, leaving aside the numerous other faults in Bathaee

Dunne’s motion, it is simply gratuitous.

       Bathaee Dunne also makes the astonishing suggestion that Defendants are somehow

responsible for this dispute, and charges that Defendants’ response to a recent meet and confer

shows that they “clearly intend” to use the lack of an interim lead counsel designation “to stop this

matter from progressing and to halt discovery.” Reply 5. But Bathaee Dunne omits that

Defendants agreed to participate in that same meet and confer, Reply Ex. B at 1-2, which took

place as scheduled on June 8 with participation from Defendants, Bathaee Dunne, and Mr. Lorin

on behalf of Hecht Partners. Defendants’ Sur-Reply Ex. 1 at 1 (June 5, 2020 Email from J.

Eichmann). The meet and confer thus further undermines Bathaee Dunne’s argument that the

unprecedented appointment it seeks here is necessary.

II.    An interim lead counsel designation is improper because it would interject the
       Court into the attorney-client relationship.

       A Rule 23(g)(3) designation would also be improper because it would infringe the named

Plaintiffs’ right to designate their own lead counsel. See Defendants’ Response 5-8.

       Bathaee Dunne does not dispute that Rule 23(g)(3) grants no authority to designate “lead”

counsel to act on a party’s behalf. See Defendants’ Response 5. Indeed, it is doubtful under the



                                                  3
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 7 of 11 PageID #: 2378



Rules Enabling Act that Rule 23(g)(3) even could grant courts the power to tell represented

plaintiffs who their lead counsel will be, since that would abridge a party’s foundational right to

choose its own counsel. See 28 U.S.C. § 2072(b) (forbidding rules that “abridge, enlarge or modify

any substantive right”); see also Defendants’ Response 6. So Bathaee Dunne insists it is not

seeking an order naming it as “lead” representation for the named Plaintiffs and pretends instead

that the motion concerns only the putative class. Reply 3-4. But Bathaee Dunne’s proposed order

would grant it power to determine “the position of the Plaintiffs as to all matters” in this litigation

and to sign papers “on behalf of Plaintiffs.” Proposed Order, ECF 99-7, at 6 (emphases added).

       Bathaee Dunne itself moves for those extraordinary powers and refuses to say, much less

present evidence, whether the named Plaintiffs agree with the Motion or are even aware of it. This

is true despite repeated entreaties from Defendants for Plaintiffs’ submission of any evidence

regarding the knowledge, understanding, consent or direction of the named Plaintiffs themselves.

See Defendants’ Response 6-8. Indeed, since its break from Pierce Bainbridge and the ensuing

disputes among Plaintiffs’ counsel, Bathaee Dunne has failed to present a shred of evidence that

even one of the named Plaintiffs is aware of the extended ongoing battle to control their case. By

circumventing its own clients in requesting the lead interim counsel designation, Bathaee Dunne

would prevent those clients from choosing who represents them, in what capacity, and with what

powers. Nothing in Rule 23(g)(3) justifies cutting the named Plaintiffs out of the loop in their own

case and exposing Defendants to collateral attacks on any judgment based on Bathaee Dunne’s

apparent admission that the named Plaintiffs’ wishes do not matter. See Defendants’ Response 8.




                                                  4
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 8 of 11 PageID #: 2379



III.   Neither Bathaee Dunne nor any other firm has supported its adequacy to serve as
       interim class counsel.

       The Motion should also be denied because Bathaee Dunne rests its entire case for adequacy

on its partners’ unsupported say-so, and particularly its claim to having adequate resources. See

Reply 6 (asserting “its firm is sufficiently capitalized” and supported by other firms with

“significant resources”); see also Motion 8; Bathaee Decl. ¶ 7. Bathaee Dunne—like other firms

purporting to represent Plaintiffs here—has refused to provide any evidentiary support for its

partners’ unsurprising belief that the firm is adequately capitalized. See Defendants’ Response 9.

       But conclusory assertions will not do here, for two reasons. First, this is undisputedly a

“very expensive case for Plaintiffs.” Tr. 9:24-25; Defendants’ Response 9. And second, based on

recent news reports—which it does not deny—Bathaee Dunne is at risk for claims by Pierce

Bainbridge’s creditors. See Katherine Toomey, Law Firms Must Beware Risks in Nontraditional

Financing, Law 360 (June 5, 2020) (“The press has reported that exiting Pierce Bainbridge

attorneys have been contacted by Virage, which is claiming an entitlement to future recoveries in

cases that they have taken with them to their new firms.”); see also Doc. No. 116, at 35 (recently

disclosed documents suggesting a dispute between Bathaee Dunne’s principals and alleged

creditor Virage). If a start-up firm like Bathaee Dunne is liable to those creditors for its share of

any recovery here, that could make it difficult or impossible to commit adequate resources to this

case. That key aspect of adequacy is simply impossible to discern from this record.

                                         CONCLUSION

       For these reasons, the motion to designate interim lead counsel should be denied.




                                                 5
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 9 of 11 PageID #: 2380



Dated: June 11, 2020                Respectfully submitted,


                                    /s/ Thomas M. Farrell

                                    Clyde M. Siebman
                                    TX Bar No. 18341600
                                    Elizabeth S. Forrest
                                    TX Bar No. 24086207
                                    Siebman Forrest Burg & Smith LLP
                                    300 N Travis St
                                    Sherman, TX 75090
                                    Tel: 903-870-0070
                                    Fax: 903-870-0066
                                    Email: clydesiebman@siebman.com
                                    Email: elizabethforrest@siebman.com

                                    Thomas M. Farrell
                                    TX Bar No. 06839250
                                    McGuireWoods LLP
                                    JPMorgan Chase Tower
                                    600 Travis Street
                                    Suite 7500
                                    Houston, TX 77002-2906
                                    Tel: 713-353-6677
                                    Fax: 832-214-9933
                                    Email: tfarrell@mcguirewoods.com

                                    Brian D. Schmalzbach (pro hac vice)
                                    Jeremy Byrum (pro hac vice)
                                    McGuireWoods LLP
                                    Gateway Plaza
                                    800 East Canal Street
                                    Richmond, VA 23219-3406
                                    Tel: 804-775-4746
                                    Fax: 804-698-2304
                                    Email: bschmalzbach@mcguirewoods.com
                                    Email: jbyrum@mcguirewoods.com
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 10 of 11 PageID #: 2381



                                    Benjamin L. Hatch (pro hac vice)
                                    McGuireWoods LLP
                                    2001 K Street N.W.
                                    Suite 400
                                    Washington, DC 20006-1040
                                    Tel: 757-640-3727
                                    Fax: 757-640-3947
                                    Email: bhatch@mcguirewoods.com

                                    Attorneys for Defendant The Boeing Co.



                                    /s/ Michael A. Swartzendruber
                                    Michael A. Swartzendruber (Lead Counsel)
                                    State Bar No. 19557702
                                    Jason K. Fagelman
                                    State Bar No. 00796525
                                    James V. Leito IV
                                    State Bar No. 24054950
                                    Philip A. Tarpley
                                    State Bar No. 24098501
                                    2200 Ross Ave., Suite 3600
                                    Dallas, TX 75201
                                    Telephone: (214) 855-8000
                                    Facsimile: (214) 855-8200
                                    michael.swartzendruber@nortonrosefulbright.com
                                    jason.fagelman@nortonrosefulbright.com
                                    james.leito@nortonrosefulbright.com
                                    philip.tarpley@nortonrosefulbright.com

                                    Geraldine W. Young
                                    State Bar No. 240841341301
                                    McKinney St., Suite 5100 Houston, TX 77010
                                    Telephone: (713) 651-5151
                                    Facsimile: (713) 651-5246
                                    geraldine.young@nortonrosefulbright.com

                                    Attorneys for Defendant Southwest Airlines Co.
Case 4:19-cv-00507-ALM Document 137 Filed 06/11/20 Page 11 of 11 PageID #: 2382



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2020, a true and correct copy of the above was served via

 email through the Eastern District of Texas’s CM/ECF system.


                                                  /s/ Thomas M. Farrell
                                             Thomas M. Farrell
